UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission File Number 333-163290 VAPE HOLDINGS, INC. (FORMERLY PEOPLESTRING CORPORATION) (Exact name of registrant as specified in its charter) Delaware 90-0436540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20265 Ventura Boulevard, Suite A, Woodland Hills, California 91364 (Address of principal executive offices) (Zip Code) 1 (877) 827-3959 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Number of shares of Common Stock outstanding atMay 20, 2014: Common Stock, par value $0.00001 per share (Class) (Number of Shares) VAPE HOLDINGS INC. (FORMERLY PEOPLESTRING CORPORATION) FORM 10-Q MARCH 31, 2014 INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) at March 31, 2014 and September 30, 2013 2 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended March 31, 2014 3 Consolidated Statements of Stockholder’s Deficit (unaudited) for the six months ended March 31, 2014 4 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended March 31, 2014 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this Quarterly Report on Form 10-Q and other filings of the Registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Forward-looking statements in this Quarterly Report on Form 10-Q, including without limitation, statements related to our plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are the availability of working capital to fund our operations, the competitive market in which we operate, the efficient and uninterrupted operation of our computer and communications systems, our ability to generate a profit and execute our business plan, the retention of key personnel, our ability to protect and defend our intellectual property, the effects of governmental regulation and other risks identified in the Registrant’s filings with the Securities and Exchange Commissionfrom time to time. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date of this Quarterly Report on Form 10-Q. PART I.FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).It is suggested that the following consolidated financial statements be read in conjunction with the financial statements and notes thereto included in Form 8-K/A for the period ended September 30, 2013 of Vape Holdings, Inc. filed on December 16, 2013, as well as the annual financial statements included in Form 10-K of PeopleString Corporation for the year ended December 31, 2012. 1 VAPE HOLDINGS, INC. (FORMERLY PEOPLESTRING CORPORATION) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, September 30, ASSETS Current assets: Cash $ $ Accounts receivable - Inventory - Other current assets - Total current assets Property, plant, and equipment, net of accumulated depreciation - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Convertible notes payable, net of unamortized discount of $288,681 at March 31, 2014 - Related party convertible notes payable, net of unamortized discount of $9,167 at March 31, 2014 - Related party notes payable Total current liabilities Long term liabilities: Convertible notes payable, long-term, net of unamortized discount of $7,333 at March 31, 2014 - Related party convertible notes payable, long-term, net of unamortized discount of $50,723 at March 31, 2014 - Related party notes payable, long-term - Accounts payable - related party - Warrant liability - Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.00001 par value - authorized 100,000,000 shares; 500,000 shares committed at March 31, 2014 - - Common stock, $0.00001 par value - authorized 1,000,000,000 shares; 6,559,169 and 6,250,000 issued and outstanding, respectively 66 62 Additional paid-in capital - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to unaudited consolidated financial statements. 2 VAPE HOLDINGS, INC. (FORMERLY PEOPLESTRING CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, For the Six Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expense: Research and development General and administrative Total operating expenses Operating loss ) ) Other expense: Interest expense Interest expense - related party Loss of settlement of warrants Total other expense Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Weighted average shares basic and diluted Weighted average basic and diluted loss per common share $ ) $ ) See notes to unaudited consolidated financial statements. 3 VAPE HOLDINGS, INC. (FORMERLY PEOPLESTRING CORPORATION) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (Unaudited) Series A Preferred Stock Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Shares Amount Capital Deficit Deficit Balance at September 30, 2013 - Prior to merger - $
